                 B.    Apportionment Among Victims

       Pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United

States is paid. Restitution shall be paid to the victims identified in the Schedule of Victims,

attached hereto as Schedule A, on a pro rata basis, whereby each payment shall be distributed

proportionally to each victim based upon the amount ofloss for each victim, as set forth more fully

in Schedule A.

       2.        Schedule of Payments

       Pursuant to 18 U.S.C. § 3664(£)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows:

       In the interest ofjustice, restitution shall be payable in installments pursuant to 18 U.S.C.

§ 3572(d)(l) and (2). The Defendant shall commence monthly installment payments in an amount

equal to 3% percent ofthe Defendant's gross income, payable on the 1st ofeach month, beginning

60 days from the later of entry of this order or the Defendant's release from prison.

       If the Defendant defaults on the payment schedule set forth above, the Government may

pursue other remedies to enforce the judgment.

       3.        Payment Instructions

       The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

"SDNY Clerk ofthe Court" and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write his/her name and the docket number of this case on each check or money

                                                 2
